                Case 6:17-bk-05601-CCJ              Doc 123     Filed 02/27/19       Page 1 of 1

[Doabtsty] [Order Abating Relief from Stay]




                                              ORDERED.
Dated: February 27, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                   Case No. 6:17−bk−05601−CCJ
                                                                         Chapter 13
Susan H Jacquot



________Debtor*________/

                           ORDER ABATING MOTION FOR RELIEF FROM STAY

  THIS CASE came on for consideration, without hearing, of the Motion for Relief From Stay filed by
David Jacquot Document 121 (the "Motion"). After a review of the Motion, the Court determines that the
motion is deficient as follows:

         Service upon the Debtor at the Debtor's address of record is not indicated. Fed. R. Bankr. P.
         3007(a), 4003(b)(4) and 7004(b)(9).


   Accordingly it is

   ORDERED:

   1. Consideration of the motion is abated until the deficiency is corrected. No additional filing fee will be
assessed for the filing of any amended motion filed for the purposes of correcting the noted deficiency.

   2. The automatic stay of 11 U.S.C. § 362(a) is continued in effect until further order of this Court. The
deadlines of 11 U.S.C. § 362(e)(1),(2) are tolled during the abatement period.

The Clerk's office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
